Citation Nr: 1425207	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  06-30 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for residuals, hammertoe repair, exostectomy bilateral feet (also claimed as bilateral foot surgery) (bilateral hammertoe disability).

3.  Entitlement to a temporary 100 percent rating based on surgical or other treatment necessitating convalescence for bilateral hammertoe disability.


REPRESENTATION

Veteran represented by:	Carolyn Kerr, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1973 to June 1977.

These matters come before the Board of Veterans' Appeals (the Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, service connection for a bilateral hammertoe disability was denied.  Additionally, the RO denied entitlement to a temporary 100 percent rating based on surgical or other treatment necessitating convalescence, relating to the bilateral hammertoe disability.  The April 2006 decision also confirmed a previous denial of service connection for a right knee disability, based on a finding that new and material evidence had not been received to reopen the previously denied claim.

In August 2009, the Veteran, accompanied by his representative, testified at a hearing before an Acting Veteran's Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

With respect to the claim of entitlement to service connection for a right knee disability, the Board reopened this claim in an April 2010 decision, but remanded the matter of service connection on the merits, along with the issues of entitlement to service connection for a bilateral hammertoe disability and entitlement to a temporary 100 percent rating based on surgical or other treatment necessitating convalescence for a bilateral hammertoe disability.

In a July 2013 decision, the Board denied the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In a December 2013 order, the Court vacated the July 2013 decision and remanded the case to the Board for further proceedings consistent with a December 2013 Joint Motion for Remand.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

According to the December 2013 Joint Motion for Remand, the Board failed to address the Veteran's assertion that he hurt his left knee in service, or his assertion that his reported in-service left knee injury caused his current right knee disability.  The Joint Motion for Remand also indicated that the Board neglected to address the adequacy of the November 2011 VA examination report insofar that it did not address the Veteran's reported in-service left leg injury and the theory that the left knee injury caused his right knee disability.  As the November 2011 VA examination report did not fully consider the Veteran's contentions as to an in-service left leg injury and any right knee disability resulting therefrom, the examination report is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).

With respect to the Veteran's bilateral hammertoe disability, the Joint Motion found that the Board provided inadequate reasons and bases for finding that the Veteran's assertions that he had additional instances of treated and untreated hammertoe pain lacked credibility.  According to the Joint Motion, the Board appeared to rely solely on the absence of corroborating service treatment records indicating complaints of or treatment for a hammertoe disability while in service.  In this regard, the January 2012 VA addendum opinion did not appear to consider the Veteran's August 2009 hearing testimony in which he contended that his repeated parachute jumps aggravated his hammertoe disability.  Additionally, in a February 2012 statement, the Veteran asserted that due to being given replacement shoes that were too small in size in 1975 he has had to continually seek treatment for his hammertoe disability.  As the January 2012 VA addendum opinion did not adequately address these contentions, the opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Dalton v. Nicholson, 21 Vet. App. 23 (2007).

As the claim of entitlement to a temporary 100 percent rating based on surgical or other treatment necessitating convalescence is inextricably intertwined with the bilateral hammertoe disability claim being remanded, the temporary rating is remanded pending the resolution of the bilateral hammertoe claim.  See Smith v. Gober, 236 F.3d 1370 (Fed. Cir. 2001).

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records, not already of record relating to the Veteran's treatment for a right knee disability and bilateral hammertoe disability.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  With appropriate authorization from the Veteran, obtain and associated with the record any outstanding private treatment records identified by him as pertinent to his claims.

3.  Thereafter, schedule the Veteran for an appropriate VA examination by a physician who is capable of adequately and accurately assessing the current nature and likely etiology of the Veteran's right knee disability and hammertoe disability for the purpose of determining whether the Veteran's current bilateral hammertoe disability and right knee disability had their onset in service or within one year of service, or are otherwise related to the Veteran's military service.

The entire claims file, including a copy of this remand, must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail, including the Veteran's lay assertions.  Any indicated diagnostic tests and studies must be accomplished.  Based on the examiner's review of the case, the examiner is requested to provide a current diagnosis for each claimed disability and then specifically address each of the following questions:

a)  If the examiner finds that the Veteran has a bilateral hammertoe disability and, or, a right knee disability, whether it is at least as likely as not (a probability of 50 percent or greater) that such disability had its onset during active duty or within one year of active service, or was caused by any incident that occurred during active duty?

b)  Whether there is clear and unmistakable evidence that a bilateral hammertoe disability existed prior to active duty?  If so, state (if possible) the approximate date of onset of such disability.  In this regard, the examiner is asked to comment on the Veteran's service treatment records, specifically his induction and separation examinations.

c)  If a bilateral hammertoe disability existed prior to active duty, whether there is clear and unmistakable evidence that such disability was not permanently aggravated during active duty?  In answering this question, the examiner is asked to specify whether the Veteran sustained temporary or intermittent symptoms resulting from service; or whether there was a permanent worsening of the underlying pathology due to service, resulting in any current disability.

d)  If a bilateral hammertoe disability increased in severity during service, was that increase due to the natural progression of the disability?

Note that "clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.

In reaching his or her conclusions, the examiner should address the Veteran's testimony and other statements regarding the circumstances surrounding his right knee and bilateral hammertoe disabilities, including but not limited to the Veteran's August 2009 testimony that he injured his left knee in service during parachute jumps and that the left knee injury caused his right knee disability, as well as his August 2009 testimony that his parachute jumps during service aggravated his bilateral hammertoe disability.  The examiner should also comment on the Veteran's assertion that he was forced to wear small shoes after misplacing his original pair, which he said aggravated his bilateral hammertoe disability.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, and reconcile those opinions with the lay evidence of record.  If the examiner cannot provide an opinion without resorting to speculation, that should be stated and an explanation should be provided.  The examiner should identify any missing information that would generate a non-speculative medical opinion.

4.  After ensuring the proper completion of the above development and undertaking any other development deemed necessary, the RO should review the claims in light of all the evidence of record.  If any determination remains adverse, the Veteran must be furnished with a Supplemental Statement of the Case (SSOC) and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L.B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



